DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al. US 2016/0046199 A1 (“Butler”) in view of Kim et al. US 2015/0258909 A1 (“Kim”).
As to claim 1, Butler discloses an AC to DC power management method of a battery charger, comprising: 
providing a charger including: 
a power conversion unit (Butler Figure 1B or Paragraph 54 – e.g., conversion from AC to DC); and 
a charging control device electrically connected to the power conversion unit (Butler Figures 1A-B – e.g., the combination of logic and sensors); wherein the charging control device includes: 
a microcontroller (Butler Figure 1B or 57); 
a voltage detecting unit electrically connected to the microcontroller (Butler Paragraphs 56-57 – e.g., necessary in voltage monitoring with the charger); 
a current detecting unit electrically connected to the microcontroller (Butler Paragraphs 56-57 – e.g., necessary in measuring current with the charger); 
a temperature detecting unit electrically connected to the microcontroller (Butler Paragraphs 53 or 57 – e.g., temperature sensor); and 
a communication port electrically connected to the microcontroller (Butler Figures 1A-B – e.g., connection to battery and/or wired or wireless links); 
providing a battery pack electrically connected to the charging control device (Butler Figures 1A-B – e.g., battery Element 104), enabling the charging control device to provide power management for the battery pack (Butler Figure 2 or Paragraph 54 – e.g., using the charger to provide power to the battery), where the battery pack provide battery parameters to the microcontroller through the communication port (Butler Paragraphs 45 – e.g., battery chemistry, or Paragraphs 47 or 57 – e.g., information such as battery type, size, or history, see below); and 
wherein the microcontroller can calculate charging power through received battery voltage, charger current, and temperature of the charger for an instant maximum output charging power tracking (Kim, see below).
Butler discloses many elements of claim 1, including a charger with power conversion, control circuitry, and sensors, as cited above.  Butler does not explicitly disclose provision of battery parameters by the battery pack, but does teach that the user may input battery information (e.g., Butler Paragraphs 45, 47, or 57), and that settings may be automatically updated if there is a user error while inputting information (e.g., Butler Paragraph 47).  It would have been obvious to one having ordinary skill in the art at the time the invention was made that the information may also be directly 
As to claim 2, Butler and Kim disclose the method of claim 1.  Butler and Kim further disclose wherein the instant maximum output charging power tracking is accomplished through detecting the battery voltage, feeding the battery voltage into a logic unit of the microprocessor to perform calculation, and then detecting instant battery voltage, output current of the batteries and variances of the charger - 12 -temperature to adjust DC output power of the charger through outputting updated power control signals from the microcontroller (Butler Paragraphs 57-60 – e.g., monitoring data such as voltage, current, and temperature in order to detect faults and other information, and potentially adjusting or interrupting the charging process in response).
As to claim 3, Butler and Kim disclose the method of claim 1.  Butler and Kim further disclose wherein the charger further includes a plurality of output switches electrically connected to output terminals of the charging control device and the battery pack (Butler Figure 1B – e.g., switches necessary in controllable outputs/inputs).
As to claim 4, Butler and Kim disclose the method of claim 1.  Butler and Kim further disclose wherein the control signal transmitted to the power conversion unit is through an optical coupler coupled between the power conversion unit and the charging control device (Butler Paragraph 33 – e.g., “fiber”).
As to claim 6, Butler and Kim disclose the method of claim 1.  Butler and Kim further disclose wherein the battery parameters includes the battery voltage, battery current, and temperature (Kim Paragraphs 20 or 44 – e.g., battery voltage, current, and temperature measured by battery).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler and Kim as applied to claim 1 above, and further in view of Murata US 2017/0057376 A1 (“Murata”).
As to claim 5, Butler and Kim disclose the method of claim 1.  Butler and Kim teach a charging method with initialization and finishing steps (e.g., Butler Figure 2 or Kim Figure 1), but do not explicitly teach the maximum power and constant voltage charging modes of claim 5.  However, the missing element is well known in the art because while disclosing a charging method, Murata teaches charging a battery with constant current corresponding to maximum power, before switching to constant-voltage charging and finishing charging (Murata Paragraph 60).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the charging steps disclosed by Murata in the charging method of Butler and Kim, and for the charger to include a charging procedure determined by communicating with the battery pack, which is sequentially performed in a pre-charging mode, a maximum .
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler, Kim, and Murata as applied to claim 5 above, and further in view of Brenner US 2005/0099156 A1 (“Brenner”).
As to claim 8, Butler, Kim, and Murata disclose the method of claim 5.  Butler, Kim, and Murata disclose a charging method with a charger and a battery pack but do not disclose the master-slave relationship of claim 8.  However, the missing element is well known in the art because while disclosing a charging method, Brenner teaches establishing a master and slave configuration between the charger and the device receiving charge (Brenner Paragraph 12).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the configuration of Brenner in the charging method of Butler, Kim, and Murata and that wherein after the battery pack is connected to the charger through the communication port, the battery pack and the charger can communicate to establish a master-slave relationship between the battery pack and the charger because doing so would allow charging more easily or with a wider variety of devices.
As to claim 9, Butler, Kim, Murata, and Brenner disclose the method of claim 8.  Brenner further discloses wherein after the battery pack establishes a master-slave relationship with the charger, if the battery pack is dominant and the charger is slave, the battery pack can transmit parameters to adjust the charging procedure of the charger (Brenner Paragraph 12 – e.g., the revered role scenario of the described charger master configuration).
As to claim 10, Butler, Kim, Murata, and Brenner disclose the method of claim 8.  Brenner further discloses wherein after the battery pack establishes a master-slave relationship with the charger, if the charger is the master and the battery is slave, the battery voltage measured by the charger and the temperature of the charger can be used to determine the charging procedure of the charger (Brenner Paragraph 12).
Allowable Subject Matter
Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art does not teach or suggest a AC to DC power management method of a battery charger having the combination of elements in the claims including, among other elements, the flexible scheduling described in claim 7, in combination with the charging and analysis steps of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYCE M AISAKA whose telephone number is (571)270-5808.  The examiner can normally be reached on M-F: 6:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYCE M AISAKA/Primary Examiner, Art Unit 2851